Citation Nr: 0528904	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  98-08 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for a back disorder.

3. Entitlement to service connection for a right ankle 
disorder.

4. Entitlement to service connection for a left ankle 
disorder.

5. Entitlement to service connection for a pulmonary 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his private physician


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served a period of active service in the Navy 
from June 1984 to August 1992.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The veteran had a personal hearing 
with a Hearing Officer at the RO in October 1998.

In December 2000, the Board remanded the veteran's claims for 
action consistent with the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 
2005).

The Board further developed the veteran's claims in October 
2002 in order to obtain VA treatment records, identify 
treatment providers, request records from the Social Security 
Administration (SSA), obtain information from the veteran 
regarding PTSD stressors, and to schedule a VA examination. 

In December 2000, the Board remanded the veteran's claims in 
order to request records from SSA as well as for action 
consistent with Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The appeal has been returned to the Board for further 
appellate action.
FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims have been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.

2.  Competent medical evidence of record does not show a 
diagnosis of PTSD conforming to the DSM-IV criteria.  

3.  The veteran does not have PTSD due to events incurred 
during active service.

4.  A back disorder of unspecified etiology is first shown 
more than one year after the veteran's separation from 
service, and is not shown to be related to events incurred 
during active service.

5.  A right ankle disorder of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to events incurred 
during active service.

6.  A left ankle disorder of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to events incurred 
during active service.

7.  The veteran does not have a current diagnosis of a 
pulmonary disorder.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125(a) (2005).

2.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A right ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A left ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  A pulmonary disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that he is entitled to be considered for 
presumptive service connection.  Disabilities including 
psychosis and arthritis fall under the conditions that 
involve presumptive service connection.  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

As an initial matter, in considering the veteran's claim, the 
Board acknowledges the lay statements submitted by the 
veteran's spouse as well as his complaints -- in personal 
statements, VA examination reports, and the October 1998 
hearing transcript -- that he suffers from current residuals 
of psychiatric, back, ankle, and pulmonary disabilities due 
to events during active service.  These lay statements alone, 
however, cannot meet the burden imposed by 38 C.F.R. §§ 
3.303, 3.307, and 3.309 with respect to the relationship 
between events during service and his current complaints.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (a)(2) (2005).  

Entitlement to Service Connection - PTSD

Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2005).  There must also 
be a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor as well 
as credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2005).  Under 
38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders.  See 38 C.F.R. § 
4.125 (2005).
The Board notes that the veteran's claim was filed in 1997 
and that 38 C.F.R. 3.304(f) was amended effective March 7, 
2002.  See 38 C.F.R. § 3.304(f)(3) (2005).  These amendments, 
however, make substantive changes only with regard to adding 
material concerning PTSD claims based on in-service personal 
assault and do not materially affect the case now under 
consideration by the Board.  Consequently, the amendments do 
not materially affect the case now under consideration by the 
Board.  Although the RO has not considered the amendments, 
the Board concludes that the veteran will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993)(when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

In a claim filed on March 17, 1997 and in an April 1997 PTSD 
stressor statement, the veteran described a dog attack where 
he received multiple bite wounds during active service with 
K-9 Division of Security Detachment in April 1991. 

The veteran's service medical records are void of any 
diagnosis or treatment for PTSD.  Service medical records 
dated in April 1991 show that the veteran was treated for 
several dog bite wounds after an attack while on active 
military service.   A February 1992 mental health 
consultation note showed that the veteran had been referred 
for evaluation after complaining of flashbacks concerning the 
April 1991 dog attack.  The examiner listed a diagnosis of 
other life circumstance problem in the February 1992 report 
and indicated that the veteran's initial reports of 
flashbacks were largely manipulative in an attempt to get 
compensation for the attack.  It was further noted that the 
veteran was not reporting symptoms of PTSD and had in fact 
"adjusted quite well to the trauma".  Further, the 
veteran's August 1992 separation examination report did not 
list any complaints or findings of a psychiatric disorder.     

In an April 1997 VA examination report, the examiner stated 
that the veteran had reported a fear of dogs since he was 
attacked while training dogs during active service but noted 
that the veteran suffered from no specific mental disorder.  
In a December 1997 treatment note as well as testimony in the 
December 1998 hearing transcript, a private physician 
discussed the veteran's reported history of a dog attack 
during service as well as his reported symptoms of insomnia, 
nightmares, isolation, ill humor, panic, and bulimia.  
Thereafter, the physician noted that the veteran suffered 
from depression due to his physical condition as well as 
clear symptoms of PTSD.  

A November 1998 VA examination report showed a diagnosis of 
dysthymia.  The examiner opined:  

Based on the veteran's history and record 
we consider that despite the veteran's 
incident with a dog in the Navy he kept 
dogs at home, trained them at home, tried 
to retain his position as a dog trainer 
in the Navy, and wishes to do it again, 
contrary to his reports of having fear 
and avoidance of dogs.  There is evidence 
of some depressive symptomatology 
secondary to the frustration of not being 
able to complete his military career as 
planned, and due to unemployment.  

VA treatment notes dated from 1998 to 2003 show treatment for 
various disabilities including PTSD, depression with 
psychotic features, psychosis NOS (not otherwise specified), 
major depressive disorder, mood disorder, and PTSD with 
depressive features.  VA outpatient treatment notes dated in 
January and April 2003 both showed a diagnosis of PTSD with 
depressive features.  In the April 2003 treatment note the 
examiner noted a history of flashbacks and nightmares related 
to a dog attack during active service and stated that the 
veteran had been "gradually deteriorating" with more 
flashbacks, nightmares, isolation, and irritability.    

Records from SSA showed a primary diagnosis of major 
depression with psychotic features as well as a notation that 
the disability began in September 1998.

In a March 2003 VA examination report, the examiner listed a 
diagnosis of recurrent, moderate major depressive disorder.  
The examiner opined:

After reviewing the patient's claims 
folder and performing a clinical history 
of mental status examination, it is my 
conclusion that the patient's mental 
disorder does not meet the DSM-IV 
criteria to [e]stablish the diagnosis of 
PTSD.  Although, the patient reports a 
traumatic incident in the Navy when he 
was severely attacked by his security 
dog, he was not observed to be anxious, 
distressed, or depressed when he was 
reporting the incident.  There is no 
evidence that he keeps experiencing the 
traumatic event through intrusive, 
distressing thoughts and nightmares 
related to the trauma.  There is no 
evidence of avoidant behavior related to 
the incident.  His memories about the 
incident are not interfering in his daily 
living activities.  

The Board acknowledges that the veteran maintains that he 
suffers from PTSD due to a traumatic dog attack that occurred 
during active service.  As discussed above, statements from 
the veteran can be used only to provide a factual basis upon 
which a determination could be made that a particular injury 
occurred in service, not to provide a diagnosis or a medical 
opinion linking that in-service disease or injury to a 
current disability.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  The Board finds that the medical evidence of 
record, which does not indicate that the veteran currently 
suffers from PTSD etiologically due events during active 
service, is more probative than the veteran's own lay 
statements.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for PTSD.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators; . . .

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board acknowledges that the veteran has received some 
medical diagnoses of PTSD, attributed to his account of a 
traumatic dog attack during his military service.  However, 
in this case, the December 1997 statement, December 1998 
hearing testimony, and January as well as April 2003 VA 
treatment notes from VA and private physicians garner little 
probative weight.  The December 1997 physician's statement 
does not provide an actual diagnosis of PTSD, it only notes 
that the veteran shows "clear symptoms of PTSD."  The 
January and April 2003 VA treatment notes give no indication 
that the VA physician reviewed evidence in the veteran's 
claims file before issuing his opinion.  Finally, the Board 
notes that these statements do not provide acceptable 
diagnosis of PTSD for VA purposes, as the records do not 
discuss how the veteran's reported symptomatology establishes 
a PTSD diagnosis that comports with 38 C.F.R. § 4.125 (2005) 
and the adopted criteria of the DSM-IV with regard to 
psychiatric disorders.

The Board finds the VA examiners' November 1998 and March 
2003 opinions to be entitled to great probative weight.  The 
opinions contain multiple notations that indicate that the VA 
examiners reviewed the veteran's file, including explicit 
references to VA outpatient and private treatment records as 
well as information contained in the veteran's service 
medical records.  Further, the March 2003 VA examiner's 
opinion provides complete and detailed findings to support 
his conclusion that the veteran does not currently suffer 
from PTSD related to a traumatic dog attack during active 
service.  The examiner discusses evidence that supports the 
veteran's claim by acknowledging that the veteran suffered 
from a traumatic attack during active service.  The examiner 
also reinforces his opinions by noting that both the 
veteran's subjective complaints and clinical history does not 
meet the DSM-IV criteria to establish the diagnosis of PTSD. 

In this case, the Board finds that a preponderance of the 
competent medical evidence of record does not show that the 
veteran has a diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a) (2005).  As the Board finds that the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 
2002).  Consequently, the veteran's claim for entitlement to 
service connection for PTSD is not warranted.

Entitlement to Service Connection - Back Disorder

The veteran contends that he currently suffers from a back 
disorder that was incurred after a dog attack during active 
service and that service connection for a back disorder is 
warranted.  After a review of the evidence, the Board finds 
that the record does not support his contentions, and that 
his claim for entitlement to service connection for a back 
disorder must fail.

Service medical records do not reflect that the veteran 
suffered from a chronic back disorder while in service.  A 
November 1992 treatment note noted that the veteran suffered 
no current symptoms after dog bites during active service.    

An April 1997 VA examination report showed that the veteran 
had normal range of motion of the lumbar spine.  An April 
1997 X-ray report showed posterior subluxation of the coccyx, 
normal vertebral bodies, no evidence of spondylolysis or 
spondylosis, and no other abnormalities of the spine.  

A December 1998 VA X-ray report showed findings of muscle 
spasm.  However, a May 2001 VA X-ray report showed a normal 
lumbosacral spine study.  VA outpatient treatment notes dated 
in April 1998 and May 2001 showed complaints of low back 
pain.  A June 2002 VA treatment note showed negative 
musculoskeletal findings with range of motion intact, no 
deformities, and adequate muscle tone.  


A March 2003 VA examination report as well as a March 2003 
MRI study report showed that the veteran suffered from 
central disc protrusion (herniated disc) a L5-S1 level with 
minimal narrowing of the neural foramina with associated 
multilevel degenerative changes of the posterior elements 
from the L3-L4 level to L5-S1 level.  In the March 2003 VA 
examination report, the examiner noted that the veteran has 
current back disabilities of L5-S1 herniated disc, 
degenerative joint disease, and posterior subluxation of the 
coccyx.  The examiner further indicated that the onset of the 
veteran's low back condition was in 1997 when an X-ray was 
taken.  Finally, the examiner opined that the veteran's 
current low back conditions were "not at least as likely as 
not" to have onset during service.        

Service medical records show no findings of a back disorder 
during active service.  While medical evidence of record 
shows that the veteran suffers from current back disorders, 
competent medical evidence of record does not show that he 
suffers from a back disorder etiologically related to 
disease, injury, or events during his active service.  
Further, the Board finds that there is no competent medical 
evidence of record which shows that the veteran's claimed 
back disorder was incurred due to events during active 
service.  As the Board finds that the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002).  Service 
connection for a back disorder is not warranted.

Entitlement to Service Connection - Right Ankle Disorder

The veteran contends that he currently suffers from a right 
ankle disorder that was incurred after an injury during 
active service and that service connection for a right ankle 
disorder is warranted.  After a review of the evidence, the 
Board finds that the record does not support his contentions, 
and that his claim for entitlement to service connection for 
a right ankle disorder must fail.

Service medical records do not reflect that the veteran 
suffered from a chronic right ankle disorder while in 
service.  VA outpatient treatment records are void of any 
complaint, diagnosis, or treatment for a right ankle 
disorder.  In a March 2003 VA joints examination report, the 
examiner noted that the veteran complained of pain in his 
ankles and painful motion on the last degree of range of 
motion.  A diagnosis of bilateral calcaneal spurs by x-ray 
was listed in the report.  In an additional March 2003 VA 
spine examination report, the same examiner noted that 
arthritis of the ankles diagnosed in 2003 was several years 
after veteran discharge from active duty in 1992.  Further, 
the examiner opined that the veteran's current bilateral 
ankle conditions were "not at least as likely as not" to 
have onset during service.

The Board finds that competent medical evidence of record 
does not show that the veteran suffers from a right ankle 
disorder etiologically related to disease, injury, or events 
during his active service.  As the Board finds that the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  Consequently, service connection for a 
right ankle disorder is not warranted.

Entitlement to Service Connection - Left Ankle Disorder

The veteran contends that he currently suffers from a left 
ankle disorder that was incurred after an injury during 
active service and that service connection for a left ankle 
disorder is warranted.  After a review of the evidence, the 
Board finds that the record does not support his contentions, 
and that his claim for entitlement to service connection for 
a left ankle disorder must fail.

Service medical records do not reflect that the veteran 
suffered from a chronic left ankle disorder while in service.  
Service medical records dated in November and December 1985 
indicate that the veteran suffered from a left ankle sprain, 
and a December 1985 treatment record notes that the veteran's 
ankle had a healing sprain.  Additional records dated in 
January 1986 showed that the veteran had mild swelling and 
tenderness in his left ankle but good range of motion and 
intact neurovascular findings.  The veteran's August 1992 
separation examination report did not list any complaints or 
findings of a left ankle disorder.     

In an April 1997 VA examination report, the examiner noted 
mild crepitation in the veteran's left ankle but also stated 
that he had full and complete range of motion as well as a 
negative musculoskeletal examination for the left ankle.      

VA outpatient treatment records are void of any complaint, 
diagnosis, or treatment for a left ankle disorder.  In a 
March 2003 VA joints examination report, the examiner noted 
that the veteran complained of pain in his ankles and painful 
motion on the last degree of range of motion.  A diagnosis of 
bilateral calcaneal spurs by x-ray was listed in the report.  
In an additional March 2003 VA spine examination report, the 
same examiner noted that arthritis of the ankles diagnosed in 
2003 was several years after veteran discharge from active 
duty in 1992.  Further, the examiner opined that the 
veteran's current bilateral ankle conditions were "not at 
least as likely as not" to have onset during service.

The Board finds that competent medical evidence of record 
does not show that the veteran suffers from a current left 
ankle disorder etiologically related to disease, injury, or 
events during his active service.  As the Board finds that 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  Consequently, service connection for a 
left ankle disorder is not warranted.

Entitlement to Service Connection - Pulmonary Disorder

The veteran contends that he currently suffers from a 
pulmonary disorder that was incurred during active service 
and that service connection for a back disorder is warranted.  
After a review of the evidence, the Board finds that the 
record does not support his contentions, and that his claim 
for entitlement to service connection for a pulmonary 
disorder must fail.

Service medical records do not reflect that the veteran 
suffered from a chronic pulmonary disorder while in service.  
A November 1987 service medical record showed an assessment 
of bronchitis/pharyngitis.  The veteran's August 1992 
separation examination report did not list any complaints or 
findings of a pulmonary disorder.  In addition, an April 1997 
VA examination report indicated that there was no specific 
respiratory pathology found.    

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In this case, the preponderance of the evidence 
establishes that the veteran does not suffer from any current 
residuals of a pulmonary disorder, as physical findings are 
unremarkable.  As the Board finds that the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002).  
Consequently, service connection for a pulmonary disorder is 
not warranted.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In the present case, a substantially complete application for 
the veteran's claims was received in March 1997.  Thereafter, 
in a rating decision dated in September 1997, the veteran's 
claims were denied.  After that rating action was 
promulgated, VA provided notice to the veteran.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by VA, and the content of the notice fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005), and Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as discussed below.   In addition, 
in this case, the VCAA was enacted in November 2000 after the 
original AOJ adjudication of the claim in 1997.  The Court 
specifically stated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) that an appellant has the right to remand where 
VCAA content-complying notice had not been provided.  
However, the Court recognized that the RO did not err by not 
providing notice of VCAA prior to the RO's decision when, as 
here, the initial AOJ adjudication occurred before the 
enactment of the VCAA.  Further, after the notice was 
provided, the case was readjudicated in a December 2004 
Supplemental Statement of the Case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).     

In March 2002 and May 2002 letters from the RO as well as a 
May 2004 letter from the Appeals Management Center (AMC), the 
veteran was notified regarding what information and evidence 
is needed to substantiate his claims, what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in March 2002, May 
2002, and May 2004 complied with these requirements.    

Additionally, the Board notes that the May 2002 letter to the 
veteran properly notified him of his statutory rights.  That 
is, even though the May 2002 letter encouraged a response 
within 60 days, a recently enacted amendment to the VCAA 
clarified that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  See 38 U.S.C. 
§§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA medical records, and multiple VA 
examination reports have been obtained and associated with 
the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claims.  In this case, the veteran was provided with 
multiple VA examinations.   

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remand from the 
Board dated in November 2003.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2005).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a pulmonary disorder is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


